Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page11ofof17
                                                                 17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page22ofof17
                                                                 17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page33ofof17
                                                                 17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page44ofof17
                                                                 17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page55ofof17
                                                                 17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page66ofof17
                                                                 17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page77ofof17
                                                                 17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page88ofof17
                                                                 17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page99ofof17
                                                                 17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page10
                                                           10ofof17
                                                                  17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page11
                                                           11ofof17
                                                                  17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page12
                                                           12ofof17
                                                                  17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page13
                                                           13ofof17
                                                                  17




          10th            June
      Case
       Case1:19-cv-04614-LAP
            1:19-cv-04614-LAP Document
                               Document24-1
                                        25 Filed
                                            Filed06/10/20
                                                  06/09/20 Page
                                                            Page14
                                                                 14ofof17
                                                                        17




                                   EXHIBIT A

                   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                              New York District Office
                                                                33 Whitehall Street, 5th Floor
                                                                 New York, NY 10004-2112
                                                                             (212) 336-3620
                                                                        TTY (212) 336-3622
                                                                General FAX (212) 336-3625


                    NOTICE TO ALL EMPLOYEES
                    OF LAWSUIT & SETTLEMENT


This Notice is being posted pursuant to a Consent Decree entered in resolution of a
lawsuit brought by the Equal Employment Opportunity Commission (“EEOC”)
against GRK Fresh Greek in federal court in New York, New York. In its lawsuit,
EEOC alleged that GRK Fresh Greek subjected employees to a hostile work
environment based on sex. The alleged hostile environment included sexual
harassment. The Commission further alleges that the hostile work environment was
so intolerable that some female employees were compelled to resign. GRK Fresh
Greek makes no admission of liability or wrongdoing, and makes no admission that
their conduct was improper, discriminating or illegal in any respect.

Federal law prohibits employers from discriminating against applicants and
employees based on national origin, religion, race, color, sex, age, disability, or
genetic information. Defendants, and their managers, officers, and agents, will
support and comply with Federal law prohibiting discrimination and retaliation
against any employee or applicant for employment.

Pursuant to the Consent Decree, Defendants:

      1.    Are enjoined from engaging in harassment or other discrimination
            based on sex and from retaliating against any person who exercises his
            or her rights under federal anti-discrimination laws;

      2.    Have updated their written anti-discrimination policy to provide
            various reporting options and other protections, and to require
            that all instances of harassment, discrimination, and retaliation
            be fully investigated and remedied;
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page15
                                                           15ofof17
                                                                  17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page16
                                                           16ofof17
                                                                  17
Case
 Case1:19-cv-04614-LAP
      1:19-cv-04614-LAP Document
                         Document24-1
                                  25 Filed
                                      Filed06/10/20
                                            06/09/20 Page
                                                      Page17
                                                           17ofof17
                                                                  17
